Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Joseph Sopher and Gregory Antrim on March 9th, 2022.
The application has been amended as follows:

	In the claims:

	Please amend claim 16 as outlined below: 


16. (currently amended) A solar tracker comprising at least:
A drive module comprising at least:
a mobile device comprising at least:
a table extending longitudinally in a principal direction and comprising at least one solar energy collector device;
a support structure extending longitudinally in said principal direction and supporting said table;
a first support arch configured to support the support structure, said first support arch having two ends fastened to the support structure;
a first ground support configured to carry said first support arch, wherein said first ground support comprises a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support;
At least one additional module configured to be driven by the drive module, each additional module comprising at least:
an additional mobile device comprising at least:
an additional table extending longitudinally in an additional direction comprising at least one additional solar energy collector device;
an additional support structure extending longitudinally in said additional direction and supporting said additional table;
an additional support arch configured to support said additional support structure, said additional support arch having two ends fastened to the additional support structure;
an additional ground support configured to carry said additional support arch;
wherein:
Said rotation kinematic drive device is configured to directly drive the first support arch with a first kinematic movement relative to said first ground support about at least one principal rotation axis;
Said additional ground support comprises a rotation guide device configured to guide the additional support arch in a second kinematic movement relative to said additional ground support about at least one additional rotation axis, said at least one additional rotation axis being either one of the same as the at least one principal rotation axis, or different from said at least one principal rotation axis;
Said solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device, for coupling said drive module with said additional module, and configured so that the second kinematic movement is a function of the first kinematic movement;
said kinematic coupling device comprising at least one first part that is fastened to the mobile device of the drive module and at least one second part that is fastened to the additional mobile device of the additional module;
the first part and the second part are adapted to cooperate so as:
to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the principal rotation axis,
and such that said at least one first part is configured to move relative to said at least one second part, in translation, so as to allow relative movement between said mobile device and said additional mobile device,
        wherein said kinematic coupling device acts as 
        wherein said first is either one of a male or female part fastened to said 
wherein said at least one second is the other of either one of a male or female part fastened to the additional mobile device of 
        wherein said at least one female part comprises a jaw formed as two opposing flat tapered arms ending in a connection opening and wherein said at least one male part comprises a single flat tongue configured to fit between with at least two shoes on either side of said single flat tongue of said male part, each of which abuts one of opposing flat tapered arms of said jaw of said female part, thereby fitting tightly within, in a manner enabling sliding of said tongue in the jaw.

	


In claim 22, line number 4, please replace the word “male” with the word “second”, after the phrase, “said at least one” and before the phrase, “part extends primarily”.

In claim 24, line number 1: please delete the phrase, “in which the jaw or the tongue comprises shoes forming an interface between the jaw and the tongue in order to facilitate sliding”, and replace it with the phrase, “wherein said shoes are constructed of a material having a ductility lower than the materials constituting the tongue and the jaw”.

In claim 35, line number 1: please delete the phrase, “said kinematic coupling device is coupled to said first support structure of said first mobile device and said additional support structure of said additional mobile device”, and replace it with the phrase, “wherein said shoes are made from a material selected from the group consisting of bronze and PTFE”.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 16, a skilled artisan would not have found it obvious to have a solar tracker comprising at least: A drive module comprising at least: a mobile device comprising at least: a table extending longitudinally in a principal direction and comprising at least one solar energy collector device; a support structure extending longitudinally in said principal direction and supporting said table; a first support arch configured to support the support structure, said first support arch having two ends fastened to the support structure; a first ground support configured to carry said first support arch, wherein said first 

Although Bailey et al. (US 2016/0365830 A1) discloses a solar tracker (Figure 1C) comprising at least: a drive module comprising at least a mobile device (See Annotated Bailey et al. Figure 1C & 11B, below & Paragraph 0045) comprising at least:
a table extending longitudinally in a principal direction comprising at least one solar energy collector device (Figure 8A, #811 & Paragraph 0068);
a support structure extending longitudinally in said principal direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
a first support arch configured to support the support structure said first support arch having two ends fastened to the support structure (See Annotated Bailey et al. Figure 8A, below);
a first ground support configured to carry said first support arch (Figure 8A, #816-#817); wherein said first ground support comprises a rotation kinematic drive device for driving rotation of said mobile device relative to the first ground support (Figure 9A, #902 the torque applied to the panels can be transferred from actuator 143 or to a drive tube via an arc drive such as described with reference to Figs 8A-F & See Annotated Bailey et al. Figure 1C, below).
Annotated Bailey et al. Figure 1C

    PNG
    media_image1.png
    566
    896
    media_image1.png
    Greyscale



Bailey et al. discloses at least one additional module configured to be driven by the drive module (Figure 1F, #143 & Figure 11A-B, #1111), wherein each module is identical to the first mobile device and therefore the additional module device comprises at least:
an additional table extending longitudinally in an additional direction comprising at least one additional solar energy collector device (Figure 8A, #811 & Paragraph 0068);
an additional support structure extending longitudinally in said additional direction and supporting said table (Figure 8A, #813-#814 & Paragraph 0068);
an additional support arch configured to support said additional support structure, said additional support arch having two ends fastened to the additional support structure (See Annotated Bailey et al. Figure 8A, below);
an additional ground support configured to carry said additional support arch (Figure 8A, #816-#817);
Annotated Bailey et al. Figure 8A

    PNG
    media_image2.png
    537
    901
    media_image2.png
    Greyscale


Bailey et al. teaches the rotation kinematic drive device is configured to directly drive the first support arch with a first kinematic movement relative to said first ground support about at least one principal rotation axis (Figure 11B & Paragraph 0069) and said additional ground support comprises a rotation guide device configured to guide the additional support arch in a second kinematic movement relative to said additional ground support (Figure 8A, #861-#862) about at least one additional rotation 
Annotated Bailey et al. Figure 11B

    PNG
    media_image3.png
    425
    882
    media_image3.png
    Greyscale

	Bailey et al. teaches that the solar tracker comprises at least one kinematic coupling device, entirely supported by said mobile device and said additional mobile device (Figure 11B, #1114) for coupling said drive module with said additional module and configured so that the second kinematic movement is a function of the first kinematic movement (Figure 11B, #1114 & Paragraph 0120), said kinematic coupling device comprising at least one first part that is fastened to the mobile device of the drive module and at least one second part that is fastened to the additional mobile device of the additional module the first part and second part are adapted to cooperate so as to:
one first part and at least one second part (Figure 14C-H);
the first part and the second part are adapted to cooperate so as to drive the additional mobile device in rotation about the additional rotation axis when the mobile device of the drive module is driven in rotation by the rotation kinematic drive device about the 

A skilled artisan would not have had a reason for the above stated limitations, therefore the solar tracker as claimed in claim(s) 16-17, 19, 22, 24, 26-32 and 34-35 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726